IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TOREY CHRISTOPHER GEILE,                NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5466

STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed August 1, 2017.

Petition for Writ of Prohibition – Original Jurisdiction.

Clay B. Adkinson of Adkinson Law Firm, LLC, DeFuniak Springs, for Petitioner.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.